DISMISS and Opinion Filed April 22, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00152-CV

                        NANCY RIDGWAY, Appellant
                                  V.
                       BRANDON WALTERS, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-16078

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ joint motion to dismiss the appeal. The parties

inform the Court that they have settled their differences. Accordingly, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
210152F.P05                                CHIEF JUSTICE
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

NANCY RIDGWAY, Appellant                   On Appeal from the 298th Judicial
                                           District Court, Dallas County, Texas
No. 05-21-00152-CV         V.              Trial Court Cause No. DC-20-16078.
                                           Opinion delivered by Chief Justice
BRANDON WALTERS, Appellee                  Burns. Justices Molberg and
                                           Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee BRANDON WALTERS recover his costs of
this appeal from appellant NANCY RIDGWAY.


Judgment entered April 22, 2021




                                     –2–